Citation Nr: 0513846	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  05-01 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, that denied the benefit sought on 
appeal.  The appellant, the surviving spouse of a veteran who 
had active service from January 1942 to September 1945 and 
who died in August 2002, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses that in the 
appellant's VA Form 9 (Appeal to Board of Veteran's Appeals) 
she requested a hearing before a Member of the BVA.  However, 
in a statement received by the Board on the date of the 
hearing scheduled pursuant to her request the appellant 
essentially related that it was not her intention to request 
a hearing before the BVA.  The appellant, who the Board notes 
is unrepresented, stated that she had intended to request a 
hearing before the local VA Hearing Officer before the case 
was sent to the BVA and that if her claim continued to be 
denied by the RO, she wanted a BVA videoconference hearing at 
that time.  

Under the facts and circumstances of this case, the Board is 
of the opinion that the appellant should be afforded an 
opportunity to present testimony at a hearing before the RO 
before further action by the Board.  In this regard the Board 
notes that the failure to afford the appellant a hearing 
would constitute a denial of due process and could result in 
any Board decision being vacated.  38 C.F.R. § 20.904(a) 
(2004).  As such, this matter must be addressed before the 
Board promulgates a decision.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the appellant 
when further action on her part is required.  Accordingly, 
this case is REMANDED for the following action:

The appellant should be afforded a 
hearing at the RO before a Decision 
Review Officer at the next available 
opportunity.  Thereafter, the case should 
again be reviewed on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the appellant 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond.  The 
appellant should then be scheduled for a 
BVA videoconference hearing, before the 
case is returned to the Board.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the appellant until she is notified.  



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


